IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-89,992-01


                       EX PARTE PAUL HENRY KOLHOFF, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                   CAUSE NO. 7660-A IN THE 32ND DISTRICT COURT
                            FROM MITCHELL COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of failing to register

as a sex offender and sentenced to eight years’ imprisonment. He did not appeal his conviction.

        Applicant alleges that he is actually innocent and that counsel was ineffective. Based on both

the trial court's findings and this Court's own independent review of the record, the innocence claim

is denied.

        Applicant contends that his trial counsel rendered ineffective assistance by failing to realize

that he did not have a duty to register and erroneously advising Applicant to plead guilty to the
                                                                                                     2

charge.

          The record shows that Applicant did not have a duty to register. Therefore, counsel’s advice

was deficient. Applicant contends that he would not have pleaded guilty but for counsel’s bad

advice. Ex parte Morrow, 952 S.W.2d 530 (Tex. Crim. App. 1997); Strickland v. Washington, 466
U.S. 668, 687 (1984).

          Relief is granted on the basis of ineffective assistance of counsel. The judgment in Cause

No. 7660-A in the 32ND District Court of Mitchell County is set aside, and Applicant is remanded

to the custody of the Sheriff of Mitchell County to answer the charges as set out in the indictment.

The trial court shall issue any necessary bench warrant within 10 days after the mandate of this Court

issues.

          Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: January 15, 2020
Do not publish